1

2

3

4                                  UNITED STATES DISTRICT COURT

5                            FOR THE EASTERN DISTRICT OF CALIFORNIA

6
     MICHAEL VALDEZ,                                         1:17-CV-00430-LJO-SAB
7
                               Plaintiff,                    ORDER RE: REQUEST FOR ENTRY
8                                                            OF JUDGMENT BY DEFENDANTS
                        v.                                   DALE WILLIAMS AND PATRICK
9                                                            JURDON
     HANFORD POLICE OFFICER LARRY
10   LEEDS, in his individual capacity; et al.,
11                             Defendants.                   (ECF No. 129)
12

13

14          On October 10, 2019, a proposed order for judgment was submitted by Dale Williams and

15 Patrick Jurdon, who were named as defendants in this case. See ECF No. 77. As summary judgment has

16 already been granted in favor of Defendants Jurdon and Williams, those defendants have been

17 terminated. ECF No. 120. Accordingly, the recently filed proposed order appears to be a request for

18 entry of separate judgment as to those defendants under Federal Rule of Civil Procedure 54(b).

19 However, concerns about judicial economy counsel that Rule 54(b) should be used sparingly. See

20 Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 10 ((1980) (“Plainly, sound judicial administration

21 does not require that Rule 54(b) requests be granted routinely.”); Morrison-Knudsen Co. v. Archer, 655

22 F.2d 962, 965 (9th Cir. 1981) (directing that Rule 54(b) be “reserved for the unusual case in which the

23 costs and risks of multiplying the number of proceedings and of overcrowding the appellate docket are

24 outbalanced by pressing needs of the litigants for an early and separate judgment as to some claims or

25 parties”). Because an expedited appeal is an exception rather than the rule, the court should not enter
                                                         1
1    judgment pursuant to Rule 54(b) absent a showing of hardship, injustice, or “unusual and compelling

2    circumstances.” Morrison-Knudsen Co., Inc., 655 F.2d at 966. Accordingly, the request for entry of

3    separate judgment is DENIED WITHOUT PREJUDICE to its renewal accompanied by an appropriate

4    showing.

5    IT IS SO ORDERED.

6       Dated:    October 18, 2019                          /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                        2
